Order entered December 18, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00928-CR
                                      No. 05-15-00929-CR
                                      No. 05-15-00930-CR
                                      No. 05-15-00931-CR
                                      No. 05-15-00932-CR
                                      No. 05-15-00933-CR
                                      No. 05-15-00934-CR
                                      No. 05-15-00935-CR

                       GABRIELLE REGINA JACKSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
      Trial Court Cause Nod. F14-20157-T, F14-55131-T, F14-55132-T, F14-55133-T,
                  F14-55134-T, F14-75828-T, F14-75829-T, F14-75830-T

                                           ORDER
       The Court ORDERS the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeals, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeals. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708
(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         The appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.

                                                     /s/    LANA MYERS
                                                            JUSTICE